Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 1 of 7
Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 2 of 7
            Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 3 of 7



                 provide "a copy-or a description by category and
                 location-of all documents, electronically stored
                 information, and tangible things that the disclosing party
                 has in its possession, custody, or control and may use to
                 support its claims or defenses." 6

       A list of "material documents, electronically stored information and tangible

things" identified in the Revised Preliminary Pretrial Statement is attached as

"Exhibit B."

       To assist the Court and the parties in assuring that all good faith disclosure

requirements of the Federal Rules of Civil Procedure have been met and are fully

satisfied:

       ORDERED:

       1.        Horrocks shall prepare and file a document log, to be designated as

"Exhibit l" and attached to Horrocks' response to this Order, identifying each and

every document, item of electronically stored information, and tangible thing

identified in "Exhibit A" attached. The document log shall include the date upon

which the identity and subject matter or content of each document, item of

electronically stored information, and tangible thing disclosed in "Exhibit A"

became known to Horrocks.




       6
           Fed. R. Civ. P. �6(a)(l)(A)(ii).

                                              -3-
Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 4 of 7
Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 5 of 7
Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 6 of 7
Case 2:19-cv-00016-SEH Document 103 Filed 08/03/20 Page 7 of 7
